Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species A (Claims 9-13) in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently linked.  This is not found persuasive because the linking factors are well-known and common in the art.  Examiner notes Claim 9 does not recited the connecting element may be anything more than a flush insert.  Thus, the common features are merely a flush insert in a sandwich panel.  This is extremely well-known in the prior art.  Further, even if the groups did both require an insert embedded below the panel that is part of connecting element flush with the panel (and note this is NOT currently a shared feature between the groups), this is known in the art as demonstrated below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites “to mount the compensating element, knifing filler is applied to the insert and cured.”  This suggests there is a separate component mounted as a compensating element via the knifing filler.  However, the second part of the claim indicates a “separate component” may be an alternative.  Further, the specification indicates the knifing filler forms the second component, not attaches it (See instant PGPub 2020/0254713, page 3, paragraph [0050], teaching the knifing filler “functions as a compensating element.”).  Thus, it is unclear if the knifing filler is meant to attach/mount the compensating element or form the compensating element.  Although not in the specification, the language appears to suggest attachment rather than formation.  Further, the instant specification doesn’t teach the knifing filler forming the compensating element may protrude from the cover, as is required by claim 11.  
Instead, the instant specification indicates any knifing filler is formed flush (See page 3, paragraph [0050]).  Thus, Examiner interprets the “knifing filler” as a means for attachment of a separate component and not a means for forming, but clarity on this is requested.
	It is further noted the claims never explicitly define the “connecting element” as comprising anything more than the insert even though it appears it must also include the compensating element.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelhard (US 4,428,705).
Gelhard a method for inserting a connecting element into a sandwich structure comprising two cover layers and a core arranged therebetween (See col. 1, lines 15-20), wherein the connecting element comprises an insert [10], the method comprising the following steps:
a)    producing a blind hole [11a] starting from a cover layer of the two cover layers of the sandwich structure (See col. 3, lines 18-21);
b)    introducing the connecting element [10] into the blind hole and fastening the connecting element therein (See Fig. 2 and col. 3, lines 22-32, wherein dowel [10] is a connecting element that is fastened within the hole via the spreading force of the wing elements of the dowel [10]); and
c)    finishing the connecting element such that it is flush with the cover layer or protrudes by a predetermined height from the cover layer (See col. 3, lines 39-54, wherein a separate component, i.e. insert [14],  is a compensating element added and attached to the initially fastened dowel/insert [10] and adhesive filler is added in the hole and cured such that the connecting element [10],[14] is formed in an integrally bonded manner and is finished flush with the cover layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelhard as applied to Claim 9, and further in view of Patel et al. (US 2017/0080674).
Regarding Claims 10-12, Gelhard teaches the method of Claim 9 as described above.  As described above, Gelhard teaches the insert should be flush with the outer cover.  However, it is well-known in the art that due to manufacturing variation, inserts may end up not being exactly flush and may penetrating beyond that outer cover, thus requiring grinding to rendering them flush (See, for example, Patel et al., page 1, paragraph [0006]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to grind a penetrating insert/separate component [14] as taught in Gelhard because doing so would have predictably achieved the desired flush insert in situations where manufacturing variation cause undesirable penetration beyond the outer cover.  Note all other aspects of Claims 11 and 12 are recited in the rejection of Claim 9 above.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelhard as applied to Claim 9, and further in view of Cove (US 2011/0296788).
Regarding Claims 13, Gelhard teaches the method of Claim 9 as described above.  Gelhard is silent as to any specific qualities of the covers.  However, it is known the cover in a sandwich panel opposite a blind hole may be provided with a lacquer coating (See, for example, Cove, page 5, paragraph [0070], and note lacquer coatings typically provide a glossy finish).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to provide glossy finish via a lacquer coating because doing so is known to be suitable for sandwich panel opposite blind holes to provide a desired decorative effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT W DODDS/Primary Examiner, Art Unit 1746